In an action to foreclose a mortgage, the defendant Michael Williams appeals from an order of the Supreme Court, Queens County (Livote, J.), entered December 16, 2014, which denied his motion pursuant to CPLR 3124 to compel the plaintiff to comply with discovery demands.
Ordered that the order is affirmed, with costs.
Where, as here, a defendant defaults in answering the complaint, he or she forfeits the right to engage in discovery (see Rudra v Friedman, 123 AD3d 1104, 1104 [2014]; Kolonkowski v Daily News, L.P., 112 AD3d 677 [2013]; Singh v Friedson, 36 AD3d 605, 606 [2007]; Amato v Fast Repair, Inc., 15 AD3d 429, 430 [2005]; Santiago v Siega, 255 AD2d 307, 307-308 [1998]). Accordingly, since the defendant Michael Williams defaulted in answering the complaint, the Supreme Court properly denied his motion to compel the plaintiff to comply with discovery demands.
Chambers, J.P., Miller, Hinds-Radix and LaSalle, JJ., concur.